916 So. 2d 1063 (2005)
Arties L. MANNING, Jr. and Quamysha Taylor Manning, Both Individually and on Behalf of Their Minor Daughter, Artiesha Taylor
v.
UNITED MEDICAL CORPORATION OF NEW ORLEANS, Individually and d/b/a United Medical Center, David Lee Golden, M.D., James English, Kevin Barkman, Janine S. Delehunt, Donald R. Dizney and Romona Baudy.
No. 2005-C-1313.
Supreme Court of Louisiana.
December 9, 2005.
In re Manning, Quamysha Taylor; Manning, Arties L. Jr. et al.;  Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. C, Nos. 00-10277, 96-16134; to the Court of Appeal, Fourth Circuit, No. 2004-CA-0035.
Denied.